UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5174


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHILOH RANA BENNETT, a/k/a Regina Dianne Bennett,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:08-cr-00206-HMH-2)


Submitted:   May 25, 2012                     Decided:   June 7, 2012


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,  Assistant Federal   Public   Defender,
Greenville, South Carolina, for Appellant.      David Calhoun
Stephens, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shiloh      Rana       Bennett        appeals      the    twenty-four-month

sentence      imposed       upon     revocation        of   her    term    of    supervised

release.      Bennett’s counsel filed a brief pursuant to Anders v.

California,        386   U.S.      738    (1967),       stating    that    there     are    no

meritorious        grounds      for      appeal,     but    questioning         whether    the

district      court      committed        any   procedural        error    rendering       the

sentence plainly unreasonable.                  Bennett was advised of her right

to file a pro se supplemental brief, but she did not file one.

We affirm.

              We     will      not       disturb      a     sentence      imposed     after

revocation of supervised release that is within the prescribed

statutory range and is not plainly unreasonable.                           United States

v. Crudup, 461 F.3d 433, 437-39 (4th Cir. 2006).                          In making this

determination,           “we     follow         generally        the     procedural        and

substantive          considerations”            used        in     reviewing       original

sentences.         Id. at 438.

              A sentence is procedurally reasonable if the district

court has considered the policy statements contained in Chapter

Seven of the Guidelines and the applicable 18 U.S.C. § 3553(a)

(2006) factors, id. at 440, and has adequately explained the

sentence chosen, though it need not explain the sentence in as

much detail as when imposing the original sentence.                                  United

States   v.    Thompson,        595      F.3d    544,     547    (4th   Cir.     2010).      A

                                                2
sentence    is    substantively       reasonable       if    the    district       court

states a proper basis for its imposition of a sentence up to the

statutory maximum.         Crudup, 461 F.3d at 440.               If, based on this

review,    the    appeals    court    decides    that       the    sentence    is      not

unreasonable, it should affirm.              Id. at 439.

            In    the     initial    inquiry,    this       Court    takes    a     more

deferential posture concerning issues of fact and the exercise

of discretion than it does applying the reasonableness review to

post-conviction Guidelines sentences.                United States v. Moulden,

478 F.3d 652, 656 (4th Cir. 2007).               Only if the Court finds the

sentence    unreasonable       must    the     Court    decide      whether       it    is

“plainly” so.      Id. at 657.

            Although       counsel    questions        whether       there    is       any

procedural        error     rendering         Bennett’s          sentence      plainly

unreasonable, he identifies no such error.                    The district court

properly    calculated       the    policy     statement      range    and,       citing

Bennett’s    recidivism,       sentenced       her     to    twenty-four       months’

imprisonment, the top of the policy statement range                           and the

statutory    maximum.          18     U.S.C.     § 3583(e)(3)         (2006);          U.S.

Sentencing       Guidelines    Manual        § 7B1.4(a)      &     (b)(3)(A),          p.s.

(2007).      We    conclude    that    the     district      court    committed         no

procedural error.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

                                         3
appeal.     We therefore affirm.           This court requires that counsel

inform his client, in writing, of her right to petition the

Supreme Court of the United States for further review. If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for       leave   to       withdraw      from   representation.

Counsel’s motion must state that a copy of the motion was served

on his client.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument        would   not    aid   the   decisional

process.



                                                                            AFFIRMED




                                           4